AO 106 (Rev_ §/§§QPA]CBQEEUSQQFHJ.&EHI§ML DOC #Z l Filed: 02/15/19 Pag€: l Of 8 PAGE|D #Z l

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

)

(Briefl'y describe the property to be searched )

or identij) the person by name and address) ) Case NO_
)

Priority Mail Express, Label Number, EE 4016378[5 US, addressed
to Maggie Stewan, 3548 Brotherton rd. #l[}, Cincinnati, OH 45209
with a return address of Shawn Caner, 6330 laurel Canyon blvd,
Nonh Hoilywood, CA 91606. )

111 111111»1 1 111

APPLICATION F()R A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govermnent, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenn]j» the person or describe rhe
property to be searched and give its location).'

Priority Mail Express, Label Number, EE 401637815 US (See Attachment “A”)

located in the Southern j District of Ohio , there is now concealed (tdenryj» the

person or describe the property to be seized)f
Controlled Substances, materials and documents reflecting the distribution of controlled substances

through the U.S. Mai|s, including money and/or monetary instruments paid for controlled substances

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
g evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
I:] property designed for use, intended for use, or used in committing a crime;
I:I a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of: Title 21

Code Section Ojfense Description
21 U.S.C. 846 Conspiracy to distribute a controlled substance
21 U_S,C_ 841 (a) (1) Possession with intent to distribute a controlled substance
21 U_S_C_ 843 (b) Use cfa Communication Facility

'I`he application is based on these facts:
See attached affidavit of U.S. Postal Inspector Andrew W. Kremer

§ Continued on the attached sheet

I:l Delayed notice days (give exact ending date if more than 30 days: _ j __ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet

<_/_`l»--g_---_’f

App!'icant `s signature

Andrew W. Kremer, Uni_ted States Postal lnspector r_ __

printed name and title

Sworn to before me and signed in my presence

mae ,_;z§j;i _é@e,é‘: ` n

Jua'ge 's signature

. . . . , Karen L Litkovitz
it : 0 . ' .
C y and State Cmcumau’ mo ii iii __ Unlted States Maglstrate Judge
Printed name and title

 

 

CaSe: 1219-mj-OOlll-KLL DOC #Z l Filed: 02/15/19 Page: 2 Oi 8 PAGE|D #Z 2

CaSe: 1219-mj-OOlll-KLL DOC #Z l Filed: 02/15/19 Page: 3 Oi 8 PAGE|D #Z 3

AFFIDAVIT

I, Andrew W. Kremer, having been duly sworn, depose and state:

l am a United States Postal Inspector, having been so employed since May 19, 2012. I arn
presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United States
Postal lnspection Service (USPIS) with investigative responsibility for southwest Ohio
and northern Kentucky. Part of my investigative responsibility involves the use of the
United States Mail in the illegal transporting of narcotics and other dangerous controlled

substances and financial proceeds relating thereto.

Your Affiant completed United States Postal lnspection Service Basic Training in May
2012. The training involved narcotic investigation techniques, chemical field tests and
training in the detection and identification of controlled substances being transported in
the United States Mail. fn addition to this formal training, your Affiant has worked since
May 2012 with various federal, state and local law enforcement agencies in the
investigation of the transportation of illegal drugs and their identification

This Affidavit is made in support cfa search warrant for the following properties, namely
packages associated With the following United States Postal Service (USPS) Priority Mail

Express, Label Numbers:
a. EE 401637829 US (Package 1)
b. EE 401637815 US (Package 2)

as further described in Attachment A. This affidavit is made in support of a warrant to
search the packages for evidence of a crime as well as contraband, fruits of a crime or
other items illegally possessed in relation to the following offenses:

a. Possession With Intent to Distribute Controlled Substances, in violation of Title
21, United States Code, § 841,

b. Use of a Communication Facility, in violation of Title 21, United States Code,
§ 843(b), and

Conspiracy to Possess With Intent to Distribute Controlled Substances, in
violation of Title 21, United States Code, § 846.

Because this affidavit is submitted in support of the application of the United States to
search the packagcs, it does not include every fact known concerning this investigation, I
have set forth facts and circumstances that I have relied upon to establish probable cause
to justify the issuance of a warrant to search the above-described packages The packages
arc currently located at the USPIS Cincinnati Field Office.

CaSe: 1219-mj-OOlll-KLL DOC #Z l Filed: 02/15/19 Page: 4 Oi 8 PAGE|D #Z 4

Your Affiant has become aware that drug traffickers frequently use Priority Mail Express
and/or Priority Mail, services offered by the USPS, to transport narcotics and other
dangerous controlled substances As a result of investigations and successful controlled
substance prosecutions where Priority Mail Express and/or Priority Mail Were used, your
Affiant has learned of certain characteristics indicative of other Priority Mail Express
and/or Priority Mail items previously identified as containing narcotics or other
dangerous controlled substances Some of these characteristics include, but are not
necessarily limited to or used on every occasion - false or non-existent return address,
addressee is not known to receive mail at the listed delivery address, the package is
heavily taped, the package is mailed from a known drug source location, labeling
information contains misspellings, the label contains an illegible waiver signature,
unusual odors emanating from the package, and the listed address is located in an area of

known or suspected drug activity.

On February 14, 2019, during a review of postal mailings, your Affiant identified and
intercepted two packages at the USPS Processing and Distribution Center, Cincinnati,

Ohio.

The packages are further described as:

Package 1:

Priority Mail Express, Label Number: EE 40163 7829 US

Sender: 513-301-5969
G. McDay
11610 Oxnard St
North hollywood, CA 91606

Addressee: 513-30]-5969
Tashae and Liara
1220 Chesterdale dr. #C
Cincinnati, Ohio 45246

Package 2:

Priority Mail Express, Label Number: EE 4016378]5 US

Sender: Shawn Carter
6330 Laurel Canyon blvd
North Hollywood, CA 91606

Addressee: Maggie Stewart
3548 Brotherton rd. #lO
Cincinnati, OH 45209

IO.

ll.

CaSe: 1219-mj-OOlll-KLL DOC #Z l Filed: 02/15/19 Page: 5 Oi 8 PAGE|D #Z 5

Obscrvation and USPS tracking information of the above listed Priority Mail Express
packages, by your Affiant indicated they were mailed from the Chandler Post Office,
North Ho]lywood, California 91601, at the same time, and paid for in the same
transaction Observation of the package indicates the handwriting of the USPS labels
were not pictorially similar However, each package also contains additional non-USPS
labels With the sender and addressee information, and those labels do have pictorially

similar handwriting

The Consolidated Lead Evaluation and Reporting (CLEAR) database system was
researched by your Affiant regarding the listed return address of Package l; 513-301-
5969, G. McDay, 11610 Oxnard St, North hollywood, CA 9]606. CLEAR is a public
record data investigative platform available exclusively to law enforcement and other
government investigators about people and businesses The information obtained from
the system indicated there is no G. McDay associated with that address Your Affiant
also queried the phone number and the system indicated that phone number is associated

to a Gary McDay.

The CLEAR database was researched by your Affiant regarding the addressee of Package
1; 513-301-5969, Tashae and Liara, 1220 Chesterdale dr. #C, Cincinnati, Ohio 45246.
The information obtained from the system indicated there is no Tashae or Liara
associated with that address The non-USPS label on the package has the package
addressed to Tashae and Liara McDay. The CLEAR database Was researched by your
Afliant, and the system indicated there was no McDay associated at that address.

The CLEAR database was researched by your Affiant regarding the listed return address
of Package 2; Shawn Carter, 6330 Laurel Canyon blvd, North Hollywood, CA 91606.
The information obtained from the system indicated there is no Shawn Carter associated

with that address

The CLEAR database was researched by your Afliant regarding the addressee of Package
2; Maggie Stewart, 3548 Brotherton rd. #10, Cincinnati, OH 45209. The information
obtained from the system indicated there was a Maggie Stewart associated With that

address in July 2018_

On February 14, 2019, your Affiant arranged for Officer Mike Harper, Cincinnati Police
Department, for a narcotics canine to check the packages Officer Harper and his canine
“Cairo” are a currently certified narcotics team. The team is certified by the Ohio Peace
Officer Training Commission and the Offrce of the Attorney General (Ohio). Officer
Harper reports that “Cairo” passed all of his examinations and has successfully located
hidden drugs in the past, and therefore your Affiant considers “Cairo” to be reliable On
the same date, your Affiant met Officer Harper at the USPIS Office, Cincinnati, Ohio,
where the packages listed above was placed in separate rooms among several other
similar packages and presented to narcotic canine, “Cairo”, who alerted positively to the
presence or odor of a controlled substance upon the USPS packages described below:

CaSe: 1219-mj-OOlll-KLL DOC #Z l Filed: 02/15/19 Page: 6 Of 8 PAGE|D #Z 6

a. Priority Mail Express, Label Number: EE 401637829 US

b. Priority Mail Express, Label Number: EE 401637815 US

Attached herewith, and incorporated by reference, is a photocopy of the narcotic canine
handler's record of examination

12. Based upon my experience and training, this information, along with the positive alert of
narcotic canine “Cairo” is indicative of the packages containing narcotics or proceeds

relating thereof

l3. Based upon the information contained in this affidavit, your Affiant believes that there is
probable cause to believe that the packages described below will contain evidence and/or

contraband, fruits of crime, or other items illegally possessed:

a. Priority Mail Express, Label Number: EE 401637829 US

b. Priority Mail Express, Label Number: EE 401637815 US

Therefore, a Search warrant to open the packages is requested

Further, your Affiant sayeth naught.

L`_,'-..V

Andrew W. Krerner
United States Postal Inspector

 

 

Subscribed and sworn to and before me this g § day of February, 2019

Karen L. Litkovitz § §

United States Magistrate Judge

CaSe: 1219-mj-OOlll-KLL DOC #Z l Filed: 02/15/19 Page: 7 Of 8 PAGE|D #Z 7

ATTACHMENT A
PROPERTY TO BE SEARCHED

The property to be searched is the package associated With Priority Mail Express, Label
Number: EE 40]637815 US, addressed to Maggie Stewart, 3548 Brotherton rd. #10, Cincinnati,
OH 45209, With a return address of Shawn Carter, 6330 Laurel Canyon blvd, North Hollywood,

CA 91606.

 

 

  

169

\
§I'_

Srqrqp

zosPEcr\°"

D-N~++ 1 l:ilnrt- n?/'l l-'\/'|Q F>Fmp' 8 0f8 PAGE|D#2 8

CaS€21219-mj~99HS_-K=l-_-!_

  
 
 

United States Postat lnspection Service
Pittsburgh Division

 

OFFlCER AFFIDAV|T

l, oFFlcER MlKE HARPER, AM. AND HAVE BEEN, EMPLoYED ev THE crNclNNArr PoLlcE
DEPARTMENT, ercE 2001. AMoNG oTHER DunEs, r AM cuRRENrLY THE ASSIGNED
HANDLER or NARcorrcs DErEcrloN cANrNE ~cArRo", WHrcH rs TRAlNEo AND cEerHED rN
THE oErEcrroN oF THE PREsENcE on oooR oF NARcorlcs asseman As FoLLoWs;
Marijuana, Hashish, Cocaine, Heroinl Methamphetamines, Ecstasy

ON 21141'2019, AT THE REQUEST OF POSTAL INSPECTOR A.W.KREMER, l RESPONDED TO THE
USP|S OFF|CEl C|NCINNAT|, OH, WHERE “CA|RO” D|D ALERT TO AND IND|CATE UPON THE

FOLLOWING DESCR|BED |TEM:

 

USPS Priority Mai| Express, Label Number: EE 401637815 US, addressed to Maggie
Stewart, 3548 Brotherton rd. #10, Cincinnati, OH 45209, with a return address of Shawn

Carter, 6330 Laure| Canyon blvd, North Hol|ywood, CA 91606.

BASED ON MY TRAlNlNG AND EXPER|ENCE AND THAT OF "CAIRO", l CONSFDER THE ABOVE
DESCR|BED |TEM TO CONTA|N WITH|N OR UPON THE PRESENCE OR ODOR OF A NARCOTIC OR

OTHER DANGEROUS CONTROLLED SUBSTANCE.

%T/ Q»//Mr

(S:gnaiure a d Date)

Clnclrrnatr Fletd Oi'f¢c,e

895 Central Avenue. Surte 400
Cincinnall` OH 45202-5748
Tetephone 513-684~8060
FAX 513~684-5009

 

